Citation Nr: 1017318	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for emphysema, also 
diagnosed as obstructive lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
January 1973 to June 1973.  Subsequently, he had active 
service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Veteran testified before the undersigned at a Central 
Office Board hearing in January 2010.  A transcript of this 
proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the Veteran's claim that his 
current emphysema/obstructive lung disease is related to his 
service in the United States Army from January 1973 to June 
1973 and/or July 1974 to July 1978.  Specifically, the 
Veteran claims that he began smoking tobacco one month into 
his basic training and developed a nicotine dependence during 
military service which led to several years of smoking and an 
ultimate diagnosis of emphysema/obstructive lung disease.         

The Veteran's service treatment records are negative for any 
showing of a lung disorder.  Specifically, the Veteran's June 
1978 separation examination showed normal "lungs and chest" 
and in the Veteran's June 1978 "Report of Medical History" 
he denied "asthma," "shortness of breath," and "pain and 
pressure in chest."  The earliest evidence of a lung 
disorder is shown following service, in a January 1991 VA 
examination during which the Veteran reported a history of 
pneumonia and pleurisy (i.e., an inflammation of the pleural 
cavity surrounding the lungs) in 1987.  Subsequently, during 
a March 2005 VA general examination the Veteran reported that 
he had been diagnosed with pleurisy in the 1980s and had been 
diagnosed with asthma in 2001.  

In June 2005 the Veteran submitted a claim for entitlement to 
service connection for emphysema.  He underwent VA 
respiratory examination in September 2005 and reported a 
diagnosis of emphysema rendered in February 2005.  The 
September 2005 VA examination continued a diagnosis of 
emphysema.  Unfortunately, while the September 2005 VA 
examiner noted the Veteran's 30-year history of smoking, no 
opinion was provided as to the etiology of the emphysema.  

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, the examination must be 
adequate or VA must notify the veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals 
for Veterans Claims found that a medical examination was 
inadequate because the examiner did not provide and 
etiological opinion and did not review prior medical records.  
As the September 2005 VA examiner failed to provide an 
etiological opinion with regard to the Veteran's claimed 
emphysema, another examination is warranted pursuant to Barr.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the September 2005 VA examiner 
the opportunity to supplement the report 
and specifically opine whether the 
Veteran's emphysema is at least as likely 
as not related to an event in military 
service, other than tobacco dependence.  
Any opinion should be accompanied by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.  Additionally, if the 
September 2005 VA examiner is unable to 
complete this request or finds that 
another examination is needed, then 
schedule the Veteran for a another VA 
examination and direct the new examiner 
to review the claims folder and provide 
an opinion as set forth above.  

2.  After completing any additional 
necessary development, readjudicate the 
appeal.  If the claim is still denied, 
then furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


